Citation Nr: 0901561	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  08-16 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mr. Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Army during World 
War II, from November 1942 to September 1945.  He died on 
October [redacted], 2006.  The appellant is his surviving spouse 
(widow).  She appealed to the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The appellant-widow claims the veteran's service-connected 
post-traumatic stress disorder (PTSD) contributed to his 
death.  However, before deciding this case, the Board finds 
that additional medical development is needed.  

The death certificate indicates the veteran died in October 
2006 because of pulmonary arrest, cardiac arrest, and 
arteriosclerosis.  The death certificate also lists diabetes 
and congestive heart failure as significant conditions 
contributing to death.  
At the time of his death, service connection had been 
established and a 100 percent rating assigned for PTSD.  The 
appellant-widow argues the service-connected PTSD contributed 
to his terminal heart disease.



The record contains conflicting evidence as to whether the 
veteran's PTSD contributed to his fatal heart disease.  On 
the one hand, in a March 2008 opinion, G.H.R., M.D., stated 
the veteran's PTSD contributed to his death from severe 
heart disease.  The record also contains a March 1999 
statement from N.E.H., Ph.D., stating the veteran's heart 
condition was worsened by his PTSD.

Conversely, a July 1999 VA examination report includes a 
medical opinion that the veteran's coronary disease and 
aortic valve replacement were not causally related to his 
military service.  The examiner also stated that he could 
definitively not link the progression of the veteran's 
coronary arthrosclerosis to his PTSD because the veteran had 
not had any myocardial infarctions or sudden death episodes.

In light of these conflicting opinions, the Board finds that 
a medical opinion, based on a review of the claims file, is 
needed to determine whether the veteran's service-connected 
PTSD caused or contributed substantially or materially to his 
terminal heart disease.   See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

The Board also believes that outstanding medical records 
probably exist that may be relevant to this appeal.  The file 
does not currently contain any medical records from 2001 
until the veteran's death in 2006.  Therefore, the RO/AMC 
should attempt to obtain any outstanding treatment records 
during this period.  See 38 U.S.C.A. § 5103A (VA is required 
to make reasonable efforts to obtain relevant records, 
including private records, which the claimant adequately 
identifies); see also Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992) (holding that when reference is made to pertinent 
medical records, VA is on notice of their existence and has a 
duty to assist the veteran to attempt to obtain them).



Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Ask the appellant-widow to submit the 
veteran's medical records for the last six 
years leading up to his death in October 
2006 or ask that she provide the contact 
information so VA may obtain these records 
for her.  She is hereby advised this 
information may help to prove her claim.

2.  After obtaining these additional 
records, submit the claims file to an 
appropriate VA physician (preferably a 
cardiologist) for a medical opinion 
indicating whether it is at least as likely 
as not (meaning 50 percent or more 
probable) the veteran's service-connected 
PTSD either caused or contributed 
substantially or materially to his death.  
To assist in making this important 
determination, the examiner must review the 
claims file, including a complete copy of 
this remand, for the pertinent medical and 
other history, including the medical 
opinion of Dr. G.H.R.  The designated VA 
physician must discuss the rationale of the 
opinion, whether favorable or unfavorable.

3.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the appellant's 
satisfaction, send her and her 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)



